SUMMARY ORDER

Paul Varszegi, appearing pro se, appeals from a judgment of the United States District Court for the District of Connecticut. Varszegi filed a forty-four count complaint under 42 U.S.C. § 1988 against corrections officers, prison officials, doctors, and an assistant state prosecutor for alleged violations of his constitutional rights and Connecticut law. The district court granted summary judgment as to all Varszegi’s claims by ruling and order dated March 23, 2007. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
*86We have considered all of Varszegi’s arguments and find them to be without merit. We affirm for substantially the reasons stated by the district court in its thorough decision.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.